Exhibit 32.2 CERTIFICATION OF THE CHIEF FINANCIAL OFFICER OF ASIAN TRENDS MEDIA HOLDINGS, INC. PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO § -OXLEY ACT OF 2002 In connection with the Annual Report of Asian Trends Media Holdings, Inc. (the “Company”) on Form 10-Q for the fiscal year ended March 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Huang Jian Nan, Chief Financial Officer of the Company, do hereby certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, based on my knowledge, that: 1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 15, 2013 /S/ Huang Jian Nan Huang Jian Nan Chief Financial Officer This certification accompanies the Report pursuant to § 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of §18 of the Securities Exchange Act of 1934, as amended.
